Case 2:21-cr-14017-AMC Document 23 Entered on FLSD Docket 05/21/2021 Page 1 of 3


                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 21-14017-CR-CANNON/MAYNARD

  UNITED STATES OF AMERICA,

                            Plaintiff,

  vs.

  RONELL BERNARD BRYANT III,
  a/k/a “Lil Polo Da Don,”
  a/k/a “Polo Bryant,”

                           Defendant.
                                           /

                                         SPEEDY TRIAL REPORT

         The United States of America, by and through the undersigned Assistant United States

  Attorney, hereby files this Speedy Trial Report. The Speedy Trial Act requires that a defendant’s trial

  commence within seventy days of the filing of the indictment or the date of the defendant’s first

  appearance before a judicial officer of the court, whichever occurs later.          See 18 U.S.C. §

  3161(c)(1)(c)(2).

                                         AGREED EXCLUDABLE TIME

         1.      The March 25, 2021, the defendant was charged by sealed criminal complaint (DE 3).

  On March 29, 2021, the defendant made his initial appearance in federal court (DE 7). On April 5,

  2021, the Court found probable cause and detained the defendant pending trial (DE 10).

         2.      On April 27, 2021, a federal grand jury sitting in the Southern District of Florida

  returned a single count indictment charging the defendant with possession of a firearm and ammunition

  by a convicted felon, in violation of 18 U.S.C. § 922(g) (DE 18). On April 30, 2021, the Court

  arraigned the defendant (DE 19).

         3.      April 28, 2021, would have been the first day of the Defendant’s seventy-day period

  under the Speedy Trial Act. 18 U.S.C. § 3161(c)(1)(c)(2); see United States v. Campbell, 706 F.2d
Case 2:21-cr-14017-AMC Document 23 Entered on FLSD Docket 05/21/2021 Page 2 of 3


  1138, 1141 (11th Cir. 1983)(explaining that the triggering date is excluded from the Speedy Trial Act

  calculation).

          4.      On April 30, 2021, this Court entered its Trial Order advising that given the ongoing

  public health crisis caused by COVID-19 and the corresponding entry of Administrative Order

  2020-76 (“Ninth Order Concerning Jury Trials and Other Proceedings”), which continued all jury

  trials in the Southern District of Florida set to begin on or after March 30, 2020, until July 6, 2021,

  the Court was setting the Defendant’s trial for July 19, 2021. (DE 20).

          5.      The Court found, pursuant to 18 U.S.C. § 3161(h)(7)(A), that the ends of justice

  served by the extended trial date outweighed the best interest of the parties and the public in a

  speedy trial, given the need to protect the health and safety of defendant, his counsel, prosecutors,

  court staff, and the public by reducing the number in-person hearings to the fullest extent possible,

  and due to the inability of the Court to ensure the availability of a fair cross-section of jurors

  absent a continuance. Id.

          6.      Consequently, from April 28, 2021, through July 19, 2021, zero of the seventy non-

  excludable days will have run. Absent any additional periods of exclusion, the Speedy Trial Act

  requires jury trial to begin by September 27, 2021.

                                                   Respectfully submitted,

                                                   JUAN ANTONIO GONZALEZ
                                                   ACTING UNITED STATES ATTORNEY

                                         By:       s/Daniel E. Funk
                                                   DANIEL E. FUNK
                                                   Assistant United States Attorney
                                                   Florida Bar No. 0592501
                                                   101 South US Highway 1, Suite 3100
                                                   Fort Pierce, Florida 34950
                                                   Telephone: 305-905-7509
                                                   Email: daniel.funk@usdoj.gov




                                                    2
Case 2:21-cr-14017-AMC Document 23 Entered on FLSD Docket 05/21/2021 Page 3 of 3


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on May 21, 2021, I electronically filed the foregoing document with
  the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this
  day on all counsel of record on the attached Service List in the manner specified.


                                                       s/Daniel E. Funk
                                                       DANIEL E. FUNK
                                                       Assistant United States Attorney



                                           SERVICE LIST

   Daniel E. Funk, AUSA                                 Paul Walsh, Esq.
   EMAIL: daniel.funk@usdoj.gov                         Keller, Melchiorre & Walsh, PLLC
   101 S. U.S. Highway 1, Ste. 3100                     3900 Military Trial, Suite 600
   Ft. Pierce, FL 34950                                 Jupiter, Florida 33458
   TEL: 772-293-0981                                    Email: paul@kmwlegal.com
   Attorney for Plaintiff U.S.A.                        Attorney for Defendant




                                                   3
